Title: To Benjamin Franklin from John Foulke, 12 May 1782
From: Foulke, John
To: Franklin, Benjamin


Sir
Paris May 12th. 82
I have the honor to enclose to your Excelly. your letter upon the little insect Ephemere which miss Alexander put into my hands to copy for her with the request to forward it immediately to your Excelly.

I have the honor to be with the most profound respect Your obliged & sincere friend & very Hl sert.—
John Foulke
His Excelly. Doctr Franklin Passy
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Plenipotentiary / from the United states of / North America / Passy near / Paris—
